 



EXHIBIT 10.4.1

THORNBURG MORTGAGE, INC.

AMENDMENT NO. 1
TO
AMENDED AND RESTATED
2002 LONG-TERM INCENTIVE PLAN

DATED as of October 21, 2003

     Pursuant to Section 8.2 of the Amended and Restated 2002 Long-Term
Incentive Plan (the “Plan”), the Board of Directors of Thornburg Mortgage, Inc.
(the “Company”) hereby revises and amends the terms of the Plan as follows,
effective October 21, 2003:



1.   Section 2.14 of the Plan shall be deleted in its entirety and replaced with
the following:



      “DRSPP: shall mean the Dividend Reinvestment and Stock Purchase Plan of
the Company, or any successor program.”



    All references to the DRP in the Plan shall be replaced with references to
the DRSPP.   2.   Section 2.15 of the Plan:



      “Effective Date: shall mean September 29, 2002, the original Effective
Date of the Plan. All Grants shall be effective on the date awarded by the
Committee. Grants awarded under the Prior Plan shall not be subject to the terms
of the Plan and shall be administered in accordance with the Prior Plan.”



3.   Section 2.20 of the Plan shall be deleted in its entirety and replaced with
the following:



      “Formula Grants: shall mean the award of PSRs under Section 3.2 on a
quarterly basis calculated according to the number of shares of Common Stock or
preferred stock sold by the Company during the quarter just ended or at such
other periods or intervals as the Committee may determine. Formula Grants shall
not be awarded based on Shares sold under the dividend reinvestment or the
non-waiver optional cash purchase provisions of the DRSPP but shall be awarded
based on Shares sold under the waiver provisions of the optional cash purchase
feature of the DRSPP.”



4.   Section 2.30 shall be amended by adding the sentences below at the end of
the Section:



      “For Grants of PSRs awarded after October 20, 2003, the recipient’s right
to receive distributions under (ii) above, either in the form of cash or
additional PSRs, shall begin to accrue upon the vesting of such PSR.”

 



--------------------------------------------------------------------------------



 





5.   Section 2.36 shall be amended by amending the first sentence to read as
follows:



      “Termination of Employment: shall mean the time when the employee-employer
relationship or directorship between the Participant and the Company, the
Manager or a Subsidiary is terminated for any reason, with or without Cause,
including but not limited to any termination by resignation, discharge, death or
retirement; provided, however, Termination of Employment shall not include a
termination where there is a simultaneous reemployment of the Participant by the
Company, the Manager or a Subsidiary or where the Participant simultaneously
begins or continues service on the Advisory Board.”



6.   Section 3.1 shall be amended by amending the last sentence to read as
follows:



      “The Committee shall have the authority to award individual Grants to
Eligible Persons from time to time in addition to the Formula Grants prescribed
in Section 3.2 below.”



7.   Section 3.2(a) of the Plan shall be deleted in its entirety and replaced
with the following:



      “Each non-employee Director and the Company’s corporate secretary shall
receive individual Grants in the form of PSRs having the Fair Market Value of
Notional Options to purchase 0.1% of the total number of shares of Common Stock
and preferred stock sold by the Company in any public offering or private or
direct placement.”



8.   Section 3.2(c) of the Plan shall be amended by deleting the words “and
3.3.”   9.   Section 3.3 of the Plan shall be deleted in its entirety.   10.  
Section 3.4 of the Plan shall be deleted in its entirety and replaced with the
following:



      “Initial Awards. Whenever an outside Director is initially appointed to
the Board, such outside Director shall automatically be granted (i) 10,000 PSRs
and (ii) 15,000 DERs. The vesting schedule for the PSRs and DERs shall be as
specified by the Committee.”



11.   Section 3.6.1 shall be amended by amending the last sentence to read as
follows:



      “While serving on the Advisory Board, he or she shall not be eligible to
receive new Grants; however, such Participant shall continue to receive the
benefits on all existing vested Grants, on unvested Grants issued prior to
October 21, 2003, and on Grants issued after October 21, 2003, as they become
vested, pursuant to subsection 3.6.2 below until such time as the Participant
enters Retirement or otherwise terminates service for the Company or the
Manager.”

 



--------------------------------------------------------------------------------



 





12.   Section 4.2.3 shall be deleted in its entirety and replaced with the
following:



      “Grants shall vest in accordance with the terms of the Agreements pursuant
to which they are made, unless otherwise specified by the Committee.”



13.   Section 4.10 of the Plan shall be deleted in its entirety and replaced
with the following:



      “Term of Plan. Subject to Section 8.3, Grants may be awarded pursuant to
the Plan until the expiration of ten (10) years from the Effective Date of the
Plan.”



14.   Section 7.2 of the Plan shall be deleted in its entirety and replaced with
the following:



      “A recipient may elect to have such tax withholding satisfied, in whole or
in part, by (1) transferring to the Company Shares owned by the recipient with a
Fair Market Value equal to the amount of the legally required minimum
withholding tax, or (2) in the case of a recipient who is an employee of the
Company at the time such withholding is effected, by withholding from the
recipient’s cash compensation.”



15.   Section 7.3 of the Plan shall be deleted in its entirety and replaced with
the following:



      “A recipient who is an employee of the Manager or another Affiliate of the
Company shall also reimburse his employer, if an Affiliate of the Company, for
the tax on any additional amount of income deemed recognized by such recipient’s
employer from the Company, reduced by the amount of the compensation deduction
permitted such recipient’s employer as a result of such employee’s receipt or
exercise of the Grant.”

     The Plan, as amended herein, is in all respects ratified and affirmed on
behalf of the Company by its Board of Directors, including a majority of its
non-employee Directors.

     The Company has caused this Amendment No. 1 to the Plan to be executed in
the name and on behalf of the Company by an officer of the Company thereunto
duly authorized as of the date written above.

              THORNBURG MORTGAGE, INC.     a Maryland corporation              
By:  

--------------------------------------------------------------------------------

        Larry A. Goldstone         President and Chief Operating Officer

 